OFFICE   OF THE ATTORNEY           GENERAL   OF TEXAS
                               AUSTIN




Honorable f. Y. alllir?rr
Coanfy Auditor
Tarnnt   County
Fort worth, Taxar
Doer Slrr




      papnent OS tar




                                           to v&e&her or




                        opinloo  of the Coxdssioners
                            Tore   perniosiblo
                                            ti aollaoot
                    lfi8tallmed   planr  g*~0mmlnt
      of dsllnquenb   taxer ocald ba aolleatd     wbioh
      otharwlso will not bo oollbote4    or pla.'J
                                                                                     .. .
                                                                                            2Q6

    Ronorablr J. !l, lIllllarmo, Page 2


                  ~rotfono   1,   2   mad   f   at   Artfclo   ?345a,   V.A.C.Y.,   prorld~
    80 rullowor

                  l?a o tfP
                          1 a.On end aftor    July 1, 1937,
          taxpayer8 aulng dolfnqucnt !Ttotr and oauoty
.        trx*o, covering b o th raol lotlrtc, and gerwasl
         proparty, shall bo prrloitted to pop ouoh delfn-
         queot t8200 In portlol poyacnto u&or l lyrt6m
         rhlah aholl be herr?noSter      yrutiard  for.
              *seat; on 2.  The Aoooowr and CalMotor of
         Tax@8 Q? @#oh oounty ot this EXoto shall crest8
         and lnteblloh a portlol poynant or inntollmcrrrt
         roaount oyotem rheroby lll dollnqusnt trxpoyero
          daoiring to pay tiboir toxso under the ~irovlslrmo
          at tbls Aot may do 80.

               *soot1 cm 3. All poymntl, reoelred by the
         Aoo6rwr and Colleator of Toxoo under the pru-
         vlolooo of this Aat shall be due and payable
         wlthln twsnty (20) ikontho from the date ai
         July 1, 1937 nuoh poyscnto being duo and pay-
         able in tsti (10) oquol lnatollmento,  providod
         that the flsst poynent ot ouoh psrtlol payments
         &hi31 bo uado oa or beforo Septeder    1, 1937.”
               In Oplalon Ro. O-4545 to Dan 0. Joakow     releoood
    OZI ~prll 29, 1942, this Deportnont ruled that dalo       73450,
    supra, rao no lower   in faraa 6fia 6iieat. A ao>y of oald,
    opinion, ihlah aaowero ym.r flrat qurotion,   b, enolosed
    harodth.
                nit41 resmot to tbo lrry,      aooroomnt end wllootlaa
    of taxes,   Uo Logloloture     boo onaoted opooifla low8 relating
    &th;    ;mGajdura to k fallawd.         Artloleo 704.b-7359,    Tltlo
                       In the lboemo at l l    pO0iri0 law mrmlttlng      tko
    per&d     ~o&l;nt of toxms, ouoh am &lob          73450, oupm, tbo
    Tax Colloator io not gormittod by.lar to eclleat taxer on o
    aonthl    lnotallmnt    basis.   In tbn first    plaot, the lrlotlng
    let8 wI th roapoot to the huidllngoi the tax money a6llratwl,
    t&r iroulag    of rmooipto and the mokbg of the nquirrd         rrporto
    do not aont6mtphee     mad ~oonnot bo nmdr to apply to taxer ool-
    leoted 00 0 monthly inotollnent       boolo.
  .        .I



       .




Honorrbla            J. Y. Wllllai~,          Pada 3


            In an opinion doted May 13, 1936 to Willard
 XaLou&lin,   Crl&nal rlstriat Attorney, yoco, Texeo, (Vol.
 371, Attorney 53nerral*o Letter Oplnlono, Sag* 745) the
 Attorney  Oenerol adrlsrd thet the law prohlbltsd  the tax
 oolleokr   tram morlving  pwtial  payments on taxes.
                     We quote from 61 Cornuo Jurls,              P. 965,        as fbllowo:
                      Vlar law 0ralnarll.y    lntonda that taxes
                0b0ii   br mxa in ital 08 on* time, 804 ~000
                it lo otharrlm      prorldad by statute,     8 tat
                payer oannot tarrlor     a portiar ,ot tha tax due
                and dcwinnd a roaolpt thsr8ior,      unlroo ouah
                port  paymew   lo authorized     by otatuto,   ****
             ‘In the oaso or Rlohey 1. Xaar, 112 Texoo 493, tla
 t?upraaile Court, aprokl~  through Xr. Ohlrt Juatloo Cureton ,’ aaid:
                       Thllo  the eonerol   hrlo in that   taxer must
                be paid in tull et ona time,      aud unlroo otber-
                wlw prorlded by otetuta a taxpayer oan not
                tondor a portion or tha tax and dcmwd a re-
                oelpt therotor,   yet this rule 10 subjeot to
                mow aalifloatlaa.       T&J oltlxen olwaya has
                the r 4:ght to pay the alramt at any one tax
                listed   agaimt hizaz or, 80 held in ume jurlo-
                dlatlono, to psy the tax m any one item or
                pleoe of property *blah ham been separately
                aosoooed, rvithout ottrrlng     to pay the taxer
                on other parts.    37 Cyo. pp. 1166, 1165; 27
                Auor . h I&S. Enoy. of Law, pa 761.
                      ” l** ,.


            Slnoe the L~~lolature   ham emoted opeoiflo   laws with
 rospeot to ti manner oi o&laatlng      rad handling of tax mamy
 ana olnoo thrro lo no law authorizing    the Comlool~rol     Catrt
 to looua a ortk      pmrdtting  the paynet of tax.8 in a diiftrtnt
 monnEt, w BZOof thr opinfo~ that Comnloslonoro~ Ooart ot
 Terraat Coanty is without authority to outbrioe      the tax
 aalleotor of Terrmt County to wlleot taxer on a mmthly
 lnotal Imeat baolo .
                                                             Tours vary        truly
APFROVEDJ~            27, 19h3         _ _.._,-.       .-;




      LS:lrr                                       .                       i
      Inol.